t c memo united_states tax_court david h methvin petitioner v commissioner of internal revenue respondent docket no filed date david h methvin pro_se miles b fuller for respondent memorandum opinion kerrigan judge respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for consideration is whether petitioner is liable for self- employment_tax on net_income from his oil_and_gas interests background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in colorado when he filed the petition for most of his professional life petitioner was the chief_executive_officer of a computer company he does not have any special knowledge or expertise in the area of oil_and_gas drilling or extraction in the early 1970s petitioner acquired working interests in several oil_and_gas ventures these interests were no more than about to in any single venture these working interests were not part of a business organization such as a partnership a limited_partnership a limited_liability_company or a corporation that is registered under the laws of any state rather petitioner’s working interests were governed by a purchase and operation agreement entered into by petitioner and stewart varn d b a varn petroleum co of wichita kansas varn with varn serving as the operator of the interests varn transferred its interest in the operating_agreement to egan resources inc egan egan was the operator of the interests during under the agreement egan managed the operations of the ventures and allocated to petitioner income and expenses from his working interests petitioner had no right of involvement in the management or operation of the ventures in article of the agreement the parties elected to be excluded from the application of sub-chapter k of the code each year egan provided petitioner with a yearend accounting indicating both the revenues and expenses allocated to petitioner’s working interests during petitioner’s working interests under the agreements generated dollar_figure in revenues egan as the operator incurred expenses totaling dollar_figure that were allocable to petitioner’s working interests for egan identified the revenues as nonemployee compensation and issued petitioner a form 1099-misc miscellaneous income relating to his working interests petitioner did not receive a schedule_k-1 partner’s share of income deductions credits etc from egan and egan did not file a form_1065 u s return of partnership income relating to any of petitioner’s working interests petitioner timely filed hi sec_2011 tax_return he reported dollar_figure of net_income dollar_figure in revenues less dollar_figure in expenses from his working interests as other income on line of his form_1040 u s individual_income_tax_return petitioner did not pay any self-employment_tax on his net_income from the oil_and_gas venture respondent determined that petitioner’s income from his working interests was subject_to self-employment_tax respondent issued a notice_of_deficiency on date i sec_1401 and sec_7701 discussion sec_1401 imposes a tax on the self-employment_income of every individual net_earnings_from_self-employment is generally defined as the gross_income derived by an individual from any trade_or_business carried on by the individual less allowed deductions attributable to such trade_or_business plus his distributable share of income or loss from any trade_or_business carried on by the partnership of which he is a member sec_1402 a partnership is broadly defined in the code as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title a_trust or estate or a corporation and the term ‘partner’ includes a member in such a syndicate group pool joint_venture or organization sec_7701 see sec_1_1402_a_-2 income_tax regs thus for federal tax purposes the term partnership is not limited to the common_law meaning of partnership but is broader in scope and includes groups not commonly called partnerships sec_301_7701-1 and proced admin regs the parties do not dispute that the arrangement between petitioner and varn was exempt from the application of subchapter_k because of the election in article of the agreement generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule sec_122 sec_142 290_us_111 petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent on any relevant factual issues ii the parties’ arguments respondent determined that petitioner’s net profits from his oil_and_gas working interests are subject_to self-employment_tax as income from a trade_or_business carried on by a partnership or a joint_venture taxable as a partnership or through an agent petitioner contends that he was not engaged in a trade_or_business and was not a partner in a partnership he argues that his minority working interests were merely investments and that his activity in connection with them does not rise to the level of a trade_or_business in support of his contention petitioner emphasizes his lack of active involvement in the operation of the wells his lack of knowledge and expertise in the oil industry and the fact that his working interests were small minority interests in each well the record supports petitioner’s contention that his personal involvement in the day-to-day operation of the wells was minimal however a taxpayer who is not personally active in the management or operation of a trade_or_business may be liable for self-employment_tax if the trade_or_business is carried out on his behalf through his agents or employees or constitutes his distributive_share of income from a partnership in which he was a member sec_1402 91_tc_222 perry v commissioner tcmemo_1994_215 moorhead v commissioner tcmemo_1993_314 sec_1_1402_a_-2 sec_1_1402_c_-1 income_tax regs cokes presented a very similar factual and legal situation petitioner attempts to distinguish his case from cokes on two grounds first he argues that the taxpayer in cokes owned a working_interest while petitioner’s interests were only between and second he argues that the operating_agreement in cokes allowed the interest holders to have more rights and involvement in the venture such as the right to vote than does his operating_agreement here as in the cokes case t he question before us is whether petitioner was a member of a partnership or of a joint_venture treated as a partnership and petitioner’s lack of control does not affect that question cokes v commissioner t c pincite perry v commissioner tcmemo_1994_215 therefore this case is not distinguishable from cokes on the ground that petitioner owned only a small minority interest or that the operating_agreement provided fewer rights to the interest holders petitioner also argues that in article of the operating_agreement the parties specifically elected to be excluded from the application of subchapter_k and therefore cannot be considered a partnership we have held that making this election ‘does not operate to change the nature of the entity a partnership remains a partnership the exclusion simply prevents the application of subchapter_k the partnership remains intact and other sections of the code are applicable as if no exclusion existed ’ cokes v commissioner t c pincite quoting 46_tc_848 aff’d 399_f2d_800 5th cir accordingly the parties’ election under sec_761 does not prevent us from finding that the operating agreements created a partnership finally petitioner points out that respondent has examined this same issue for previous tax years and one subsequent tax_year petitioner states that for previous years respondent has conceded the issue administratively and therefore should be precluded from prevailing in this case because of these prior concessions it is well established that the commissioner’s administrative concession of an issue for one tax_year does not preclude his pursuing the same issue for a different tax_year see 82_tc_143 we conclude that the working_interest owners and well operator created a pool or joint_venture for operation of the wells accordingly petitioner’s income from the working interests was income from a partnership of which he was a member under the broad definition of partnership found in sec_7701 see cokes v commissioner t c pincite 20_tc_565 therefore petitioner is liable for self-employment_tax on the net_income received from his working interests any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
